



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Ranger, 2016 ONCA 462

DATE: 20160610

DOCKET: C61445

Sharpe, Watt and Brown JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Michael Ranger

Appellant

Leo Adler, for the appellant

Vanita Goela, for the respondent

Heard and released orally: June 7, 2016

On appeal from the conviction entered on October 9, 2014
    and the sentence imposed on January 29, 2015 by Justice M. Gregory Ellies of the
    Superior Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

The appellant was convicted of possession of a controlled drug for the
    purpose of trafficking. He was sentenced to four months imprisonment and
    eighteen months probation. He raises a number of grounds in his conviction
    appeal and seeks leave to appeal sentence although he has served all but ten
    days of the custodial term.

[2]

In her oral submissions, counsel for the Crown conceded that the
    conviction for possession for the purpose of trafficking could not be sustained
    on this record. She asked us to substitute a conviction for simple possession.

[3]

As the drugs in question were prescription medications for which the
    appellant had prescriptions, we do not agree that a conviction for simple
    possession can be substituted. Absent a purpose to traffic, the appellants
    possession of the drugs was lawful.

[4]

In these circumstances, it is unnecessary for us to deal with the
    arguments advanced by Mr. Adler.

[5]

Accordingly, we allow the appeal, set aside the conviction and enter an
    acquittal.

Robert J. Sharpe J.A.

David Watt J.A.

David Brown J.A.


